                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                           8:18-CR-358

vs.
                                                 PRELIMINARY ORDER OF
TAMMY O'NEILL,                                        FORFEITURE

                    Defendant.


      This matter is before the Court on the United States Motion for
Preliminary Order of Forfeiture (filing 38). Count I of the indictment in this
case (filing 1) charged the defendant with knowingly and intentionally
distributing or possessing with intent to distribute 50 grams or more of
methamphetamine (actual), its salts, isomers, or salts of its isomers, in
violation of 21 U.S.C. § 841. The indictment also contained a forfeiture
allegation seeking forfeiture, pursuant to 21 U.S.C. § 853, of $4,506 in United
States currency seized from the defendant's residence on or about November
15, 2018, on the basis that it was acquired, maintained or used in the violation
alleged in Count I. Filing 1, filing 38.
      The defendant has pleaded guilty to Count I of the indictment and
admitted the forfeiture allegation. Filing 37 at 19. By virtue of pleading guilty
to the charge and admitting the forfeiture allegation, the defendant has
forfeited her interest in the property, and the plaintiff should be entitled to
possession of the property pursuant to 21 U.S.C. § 853. Therefore, the
plaintiff's motion for preliminary order of forfeiture is granted.
IT IS ORDERED:


1.   The plaintiff's Motion for Preliminary Order of Forfeiture
     (filing 38) is granted.


2.   Based upon the defendant's guilty plea and admission of the
     forfeiture allegation of the indictment, the plaintiff is
     authorized to seize the $4,506 in United States currency.


3.   The defendant's interest in the property is forfeited to the
     plaintiff for disposition in accordance with law, subject to the
     provisions of 21 U.S.C. § 853.


4.   The property is to be held by the plaintiff in its secure
     custody and control.


5.   Pursuant to 21 U.S.C. § 853(n)(1), the plaintiff shall publish
     for at least 30 consecutive days on an official Internet
     government forfeiture site (www.forfeiture.gov) notice of this
     order, notice of publication evidencing the plaintiff's intent
     to dispose of the property in such manner as the Attorney
     General may direct, and notice that any person, other than
     the defendant, having or claiming a legal interest in the
     property must file a petition with the Court within 30 days
     of the final publication of notice or of receipt of actual notice,
     whichever is earlier.




                                -2-
6.   Such published notice shall state that the petition referred
     to in paragraph 5, above, shall be for a hearing to adjudicate
     the validity of the petitioner's alleged interest in the
     property, shall be signed by the petitioner under penalty of
     perjury, and shall set forth the nature and extent of the
     petitioner's right, title, or interest in the property and any
     additional facts supporting the petitioner's claim and relief
     sought.


7.   The plaintiff may also, to the extent practicable, provide
     direct written notice to any person known to have alleged an
     interest in the property as a substitute for published notice
     as to those persons so notified.


8.   Upon adjudication of all third-party interests, this Court will
     enter     a   final   order   of   forfeiture   pursuant    to
     21 U.S.C. § 853(n), in which all interests will be addressed.


Dated this 26th day of November, 2019.

                                     BY THE COURT:



                                     John M. Gerrard
                                     Chief United States District Judge




                               -3-
